Citation Nr: 0209538	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  97-35 137	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to basic eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The appellant is the widow of a deceased veteran of active 
service from January 1963 to November 1966, during the 
Vietnam War.  The veteran died in May 1995.

The appeal arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for the 
cause of the veteran's death.  In February 1998, the 
appellant requested transfer of the veteran's file from the 
Atlanta, Georgia RO due to change of address.

In an April 1999 supplemental statement of the case, the RO 
also denied entitlement to educational benefits under Chapter 
35, Title 38, United States Code.  The issue of entitlement 
to eligibility for dependents' educational assistance under 
38 U.S.C. Chapter 35 will be addressed in a separate 
discussion at the close of this decision.


FINDINGS OF FACT

1. All relevant available evidence necessary for resolution 
of the claim has been obtained by the RO.  There has been 
appropriate notice, and there is no indication of 
additional evidence that could be obtained that would 
affect the outcome as to this issue.

2. The veteran died in May 1995. The death certificate listed 
the immediate cause of death as self inflicted gunshot 
wound.

3. The veteran did not participate in combat during his 
military service.

4. The veteran was diagnosed with post-traumatic stress 
disorder (PTSD) during his lifetime, and there is credible 
supporting evidence of in-service stressors supporting the 
diagnosis of PTSD.

5. The veteran was mentally unsound due to PTSD at the time 
of his death.


CONCLUSIONS OF LAW

1. PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2001).

2. Service connection for the cause of the veteran's death is 
warranted. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§§ 3.302, 3.312 (2001). 

3. The requirements for entitlement to basic eligibility for 
dependents' educational assistance under 38 U.S.C. Chapter 
35 are met. 38 U.S.C.A. §§ 3501, 3510 (West 1991); 38 
C.F.R. § 3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for cause of death by 
suicide attributable to PTSD, and that the requirements of 
the VCAA have in effect been satisfied.

The record contains several private examinations that 
includes diagnosis of the veteran's PTSD, and opinion as to 
the etiology of it.  The appellant and her representative 
have been provided with a statement of the case and 
supplemental statement(s) of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and there is no identified evidence that appellant 
or her representative have not been given the opportunity to 
submit. 

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove  the claim, and in view of the 
allowance of the benefit sought, there is no prejudice by 
appellate consideration of the claim at this time without a 
prior remand of the case to the RO for providing additional 
assistance to the appellant in the development of her claim 
as required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

I.  Service Connection - PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, for claims of entitlement to service connection for 
PTSD, VA regulations, as amended in June 1999, require that 
three elements be present:  (1) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f); See also Gaines v. 
West, 11 Vet. App. 353 (1998).  The new version of the 
regulation is effective from March 7, 1997.  See 64 Fed. Reg. 
32807 (June 18, 1999).

As amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b).  Where the veteran did not serve in 
combat or the stressor is not related to combat, the 
veteran's statements and testimony, by themselves, will not 
be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f) (2001).

The Board notes that the veteran was not engaged in combat, 
but finds that there is credible evidence in the record 
supporting the occurrence of the veteran's reported in-
service non-combat stressors.

The medical evidence shows that in May 1988, the veteran 
underwent psychological evaluation related to his employment.  
During this examination, the veteran revealed that he was so 
unhappy that he could not "stand it anymore".  He was noted 
as reticent to talk about his feelings, and had active 
suicidal thoughts though he denied a specific intent to do so 
then.  He refused to sign a no suicide contract.  He was 
diagnosed with adjustment disorder, mixed emotional features, 
and rated as having serious symptoms under the Global 
Assessment of Functioning (GAF) scale.

In a November 1988 private psychiatric evaluation he was 
diagnosed with PTSD.  The psychiatrist, Dr. Peck, noted that 
he had reviewed numerous medical records of the veteran's 
treatment by other physicians.  Dr. Peck indicated that the 
veteran reported spending 13 months in Vietnam, and had 
described "unpleasant and traumatic situations" that he was 
exposed to, and that after his return from Vietnam, he was 
unable to function effectively for about two years.  On 
psychological testing, the veteran's scores supported a PTSD 
diagnosis.  The examiner concluded that from past history and 
testing and present symptoms, the veteran was suffering from 
chronic PTSD and severe depression, which may be suicidal in 
intensity.  The examiner opined that recent trauma may have 
brought out many repressed symptoms of PTSD.  

In October 1991, a private psychologist, Dr. Eaton, noted 
that the veteran disclosed having symptoms of PTSD after 
discharge from service in 1969 for which he did not seek 
treatment.  He disclosed that while in southeast Asia he 
"went through hell" and his best friend died which he found 
difficult to accept; that he had the responsibility of 
returning the coffin of his buddy to the U.S., and of telling 
the deceased's mother, who blamed him for the death of her 
son.  He admitted to thoughts of killing himself, slept with 
a gun beneath his pillow every night in case he impulsively 
decides to "end the whole goddamned thing".  He reported 
continuing nightmares about the war and Southeast Asia, 
triggered by television programs which were similar to what 
he experienced in Vietnam.  The examiner opined that the 
veteran had significant depression, and that the depression 
derived from experience of chronic pain, and various other 
experiences including those occurring while on active duty as 
a member of the military in Vietnam in the form of PTSD.  The 
examiner noted that the veteran's scores on psychological 
testing supported PTSD, and further opined that the veteran 
was "suffering from chronic symptoms" of PTSD, as well as 
severe depression, which may indeed be suicidal in intensity.  

The Board is satisfied that the diagnosis conforms with the 
requirements of 38 C.F.R. § 4.125.  The logical inference 
from this formulation is that the PTSD is medically linked, 
at least in part, to the veteran's experiences in service and 
in Vietnam.  The threshold question is now whether there is 
credible evidence of an in service stressor upon which to 
base this disorder.

The appellant's statements and testimony are to the effect 
that the veteran told her before he died, of stressors of war 
experiences in Vietnam where his best friend was killed by a 
land mine, and of seeing dismembered bodies in Iowa in 1966 
when he volunteered for search detail and mortuary duties 
after two B-47's collided.

Service documents show that the veteran served in Vietnam in 
the United States Air Force (USAF) as an administrative 
specialist.  While there, he was awarded various medals.  His 
medals, however, do not denote combat participation, and 
service documents do not show that he actually engaged in 
combat while in Vietnam.

Service personnel documents confirm that he was stationed in 
Vietnam from 1965 to 1966, and that he provided 
administrative services support during his tour of duty in 
Vietnam. The appellant also provided documentation confirming 
enemy attacks on the bases at which the veteran was stationed 
while in Vietnam in 1966.  

In support of her claim, the appellant submitted a June 1965 
letter of "Nomination for Squadron Outstanding Airman of the 
Quarter" issued by Major [redacted], Commander, USAF.  
The letter recounts that in August 1963, the veteran 
volunteered for search detail when two B-47's collided in 
Iowa, in addition to working many long and hard hours 
compiling processing and handling messages and reports on the 
accident.  Also submitted is a July 1965 "Letter of 
Appreciation" issued by Major [redacted], USAF.  
This letter documents and commends the veteran's 
participation in "Transportation and Mortuary work", and 
describes his excellent service during this incident.

Service personnel records also show that beginning in 
November 14, 1965, the veteran was stationed in the 6252 
Combat Support Group, DaNang Air Base, RVN (PACAF), as an 
Administrative Specialist.  From February 3, 1966, he was 
stationed at 9th Aor. Postal, Tan Son Nhut AB, RVN (PACAF), 
with duty Det. 5, Danang, RVN (PACAF).  In November 1966, he 
was at Travis AFB in California.

An undated excerpt of an article entitled "Tactical Security 
Support Equipment" also indicated that there was a strike on 
Tan Son Nhut base in April 1966, which coincides with the 
veteran's being stationed there.  Also submitted is a copy of 
an excerpted publication entitled "Air Base Defense in the 
Republic of Vietnam (1961-1973)", Office of Air Force 
History, United States Air Force, Washington, D.C. 1979.  
Appendix I shows that in January 25, 1966, attacks on Da 
Nang, and April 13, 1966, attacks impacting on the base at 
Tan Son Nhut resulted in 111 wounded and 7 dead.  This 
corroborates the appellant's accounts of the veteran's 
statements of stressors while he was in Vietnam.  

In October 1995, the veteran's treating psychologist, Dr. 
Adams, submitted a lengthy and detailed assessment of his 
treatment of the veteran.  He noted that he saw the veteran 
multiple times in the context of a workers compensation claim 
from the State of Maryland, stemming from an occupational 
incident in September 1984.  Dr. Adams noted that he 
completed a prior examination on the veteran in April 1991, 
and although medical records reviewed in 1991 did not reveal 
treatment for PTSD at that time, Dr. Peck believed that the 
veteran "did develop such a disorder following his Vietnam 
experiences."

Dr. Adams also noted that other physicians treating the 
veteran for other diseases had nevertheless referred to the 
need for psychological treatment of emotional problems.  He 
stated that the veteran mentioned his unhappy Vietnam 
experiences on "more than one occasion" and that he would 
quickly change the subject if the Vietnam experiences were 
probed.  In June 1992, Dr. Adams noted that the veteran 
reported a resurgence of PTSD symptoms, which he had seldom 
mentioned thereafter until May 1995, when he reported 
resurgence of PTSD symptoms from watching a television show 
about the war, sleep disturbances and nightmares, and 
inadvertently hitting wife during his sleep.  He realized he 
was suffering from PTSD from past symptoms, but again chose 
to focus on current issues and to not look in the past.  Dr. 
Adams noted that "it is not far-fetched to relate this 
suicide to an extreme exacerbation of an underlying PTSD, 
perhaps triggered again by watching or reading about the war, 
specifically Vietnam. . . ."  Dr Adams concluded that the 
suicide appeared to have been triggered by watching or 
reading material related to the war.  He also opined that the 
veteran "ended his life in a state of deep depression, 
guilt, remorse, and very likely because of an acute 
exacerbation of a [PTSD] which lurked under the surface for 
years."  See Report, p.6.

In a May 1999 letter another psychologist, Dr. Michael J. 
Eckardt, who treated the veteran from January 1985 to April 
1990 indicated that he had reviewed his notes, as well as 
other records provided by the appellant.  He specifically 
indicated that during treatment, the veteran told him of 
involvement in recovering dead bodies while in Vietnam, and 
of horror and recurrent distressing dreams of the 
experiences.  He reported that the veteran never told him 
about the search detail after the plane crash in Iowa in 
1963.  However, he opined that the veteran's symptomatology 
reflected a PTSD diagnosis.

In a February 1999 hearing, the appellant testified that the 
veteran told her about picking up bodies and pieces of bodies 
while doing burial details in Vietnam, transporting them in a 
truck, and getting them ready for shipment to the United 
States.  She testified that he told her about seeing bodies 
scattered in the area when he volunteered for search detail 
in 1963 after two B-47s collided in Iowa.  She also testified  
that she was a nurse, and had observed symptoms.  She 
testified to the circumstances surrounding his suicide, and 
its occurrence a few months after he had watched television 
programs about Vietnam and war.

The overall evidence shows substantiation of search detail 
after an airplane collision in Iowa in 1965 and participation 
mortuary duties, but lacks specific confirmation of exposure 
to dismembered bodies.  The evidence also shows personnel 
records of assignment to the bases that sustained enemy fire 
and casualties during the time of the veteran's assignment, 
the veteran's MOS in postal support, and specifically, a 
treating psychologist's report of the veteran's account of 
shipping dead bodies while in Vietnam, elicited when the 
veteran was not seeking service connection for PTSD.

Two treating psychologists, Drs. Adams and Eckardt, have 
provided evidence relevant to the link between the asserted 
stressors and military service.  Additionally, Dr. Adams 
opines that the death is "very likely, suicide resulting 
from an acute exacerbation of underlying PTSD".  The Board 
finds that the opinions of Dr. Adams and Eckhart are entitled 
to great weight because they were based upon review, not only 
of their medical treatment notes, but also of records from 
other physicians who treated the veteran.  The Board cannot 
identify any medical evidence to the contrary.  

Combined with other objective evidence of record, the overall 
evidence is in equipoise as to credible supporting evidence 
of the stressors and their link to the diagnosis of PTSD.  
With application of the benefit of the doubt in the 
appellant's favor, the Board finds that there is sufficient 
evidence in the record to satisfy the requirements of 
38 C.F.R. § 3.304(f), and to conclude that PTSD was incurred 
in service.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Service Connection - Cause of Death

The veteran's widow contends that his diagnosed PTSD was the 
underlying mental unsoundness that caused the veteran's 
suicide, and therefore, service connection should be granted 
for the cause of his death..

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death." 38 C.F.R. § 
3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

Pursuant to 38 U.S.C.A. § 1110, "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs." 38 U.S.C.A. 
§ 1110.  Suicide is considered willful misconduct where the 
act of self-destruction is intentional. 38 C.F.R. § 3.302(a).  
A mentally unsound person is considered unable to form intent 
where he or she does not realize the consequences of an act 
or is unable to resist an impulse. 38 C.F.R. § 3.302(b)(1).  
The act of suicide or attempted suicide is evidence of mental 
unsoundness, except where the evidence shows a reasonable 
adequate motive for the suicide. See 38 C.F.R. § 3.302(b)(2). 

A determination as to whether a person is mentally unsound at 
the time of a suicide is based on all available lay and 
medical evidence pertaining to one's mental condition at the 
time of the suicide. 38 C.F.R. § 3.302(b).  Nonetheless, in 
order for death via suicide to be service-connected, the 
underlying mental unsoundness must be service-connected.  See 
38 C.F.R. § 3.302(a)(3).

After consideration of the entire record, including evidence 
of the veteran's mental condition at the time of the suicide, 
and the opinion of his treating psychologist, the Board 
concludes that the evidence is in equipoise as to whether the 
veteran was mentally unsound due to PTSD at the time of his 
death.  Resolving all doubt in favor of the appellant, the 
Board finds mental unsoundness due to the underlying 
condition of PTSD was the cause of the veteran's suicide, and 
that service connection for the cause of the veteran's death 
is warranted.


III.  Entitlement to Basic Eligibility for Dependents' 
Educational Assistance Benefits

The appellant is also seeking entitlement to basic 
eligibility for dependents' educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code. With 
limitations, the term "eligible person" for educational 
assistance under Chapter 35 means a child, surviving spouse, 
or spouse of a veteran who was discharged under other than 
dishonorable conditions, and who: Died of a service-connected 
disability, has a total disability permanent in nature 
resulting from a service- connected disability, or who died 
while a disability so evaluated was in existence. 38 U.S.C.A. 
§§ 3500, 3501 (West 1991); 38 C.F.R. § 3.807(b).

In view of the aforementioned grant of service connection for 
the cause of the veteran's death, the Board finds that basic 
eligibility for chapter 35 benefits is also established.  The 
benefit sought on appeal is accordingly granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Basic eligibility for dependents' educational assistance 
under 38 U.S.C. Chapter 35 is established.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

